JOHN J. KEHOE, Circuit Judge.
I hereby certify that I am disqualified to hear the appeal in this matter for the following reasons —
The parents of one of the complaining witnesses are close personal friends and I have had occasion to discuss the facts, or what purport to be the facts, of this incident with the said parents and under such circumstances I am of the opinion that it would be highly improper for me to hear and decide this appeal.
I therefore because of the foregoing reasons hereby recuse myself from further hearings in this cause.
Attorneys for the parties to this cause are hereby directed to make application to the presiding judge of this court for a reassignment of the above styled cause.